     Case 2:20-cv-00047-DPM-JJV Document 114 Filed 10/06/20 Page 1 of 2



            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                       DELTA DIVISION

STEVEN PINDER
ADC #123397                                                    PLAINTIFF

v.                       No. 2:20-cv-47-DPM-JJV

GREG RECHCIGL, Health Services
Administrator, EARU; JASON KELLEY,
Health Services, Administrator, Varner
Unit; TRACY L. BENNETT, Practice
Nurse, EARU; and RORY GRIFFIN,
Assistant Director, ADC                                    DEFENDANTS

                                  ORDER
      1. Pinder has filed a sur-reply to Griffin's pending motion for
summary judgment. Doc. 101. The Court has considered that paper in
ruling on the recommendation.
      2. The Court adopts Magistrate Judge Volpe' s unopposed partial
recommendation.       Doc. 99;   FED.   R. Crv. P. 72(b) (1983 addition to
advisory committee notes).       The only specific claim Pinder made
against Griffin in his amended complaint was a corrective inaction
claim based on Bennett's failure to reorder Pinder' s glaucoma
medication in January 2020. Doc. 12 at 14. Pinder made some sweeping
claims about "the medical defendants" as a whole; but as the Court
previously stated, these catch-all allegations weren't specific enough to
state a claim against a particular Defendant. Doc. 23 at 1. Griffin's
    Case 2:20-cv-00047-DPM-JJV Document 114 Filed 10/06/20 Page 2 of 2



motion for summary judgment, Doc. 81, is therefore granted. Pinder' s
corrective inaction claim against him is dismissed without prejudice for
failure to exhaust.
     So Ordered.


                                  D .P. Marshall (r.
                                  United States District Judge




                                   -2-
